 1   Scottlynn J Hubbard IV, SBN 212970
     Disabled Advocacy Group, APLC
 2   12 Williamsburg Lane
 3   Chico, California 95926
     Telephone: (530) 895-3252
 4   Facsimile: (530) 894-8244
 5   E-mail: USDCEast@HubsLaw.com
 6
     Attorney for plaintiff William Barker
 7
 8
 9                                   United States District Court
10
                                     Eastern District of California
11
12
     William Barker,                              )   Case No. 2:16-cv-03008-CKD-PC
13                                                )
14          Plaintiff,                            )   Stipulation to Continue Defendants’
                                                  )   Motion for Summary Judgment
15
            vs.                                   )
16                                                )
     Osemwingie, et al.,                          )   Date: May 22, 2019
17                                                    Time: 10:00 a.m.
                                                  )
18          Defendants.                           )   Room: 24, 8th Floor
19                                                )
                                                  )   Honorable Carolyn K. Delaney
20                                                )
21                                                )
22
23
24
25
26
27
28
     Barker v. Osemwingie, et al.                                          Case No. 2:16-cv-03008-CKD-PC
                       Stipulation to Continue Defendants’ Motion for Summary Judgment
                                                  Page 1
 1           Defendants’ motion for summary judgment is currently set to be heard on
 2   May 22, 2019, with plaintiff’s opposition to do be filed May 8, 2019. Because of
 3   the logistics involved in dealing with prisoner plaintiffs, Plaintiff’s counsel needs
 4   an extra week to complete his opposition. As such, the parties hereby stipulate to
 5   continue Defendants’ motion to May 29, 2019, with Plaintiff’s opposition being
 6   due May 15, 2019 and Defendants’ reply May 22, 2019.
 7
 8   Dated: May 8, 2019                    DISABLED ADVOCACY GROUP, APLC
 9
10                                         /s/ Scottlynn J Hubbard
11                                         SCOTTLYNN J HUBBARD
                                           Attorney for Plaintiff
12
13
     Dated: May 8, 2019                    ATTORNEY GENERAL of CALIFORNIA
14
15
16                                         /s/ Diana Esquivel
                                           DIANA ESQUIVEL
17                                         Attorney for Defendants
18
19
20                                       [Proposed] ORDER
21           GOOD CAUSE HAVING BEEN SHOWN, the hearing on Defendants’
22   Motion for Summary Judgment shall be continued to May 29, 2019, at 10:00 a.m.
23   with Plaintiff’s opposition due May 15, 2019 and Defendants’ reply due May 22,
24   2019.
25   Dated: May 10, 2019
26                                                     _____________________________________
                                                       CAROLYN K. DELANEY
27                                                     UNITED STATES MAGISTRATE JUDGE

28
     Barker v. Osemwingie, et al.                                          Case No. 2:16-cv-03008-CKD-PC
                       Stipulation to Continue Defendants’ Motion for Summary Judgment
                                                  Page 2
